[Cite as Canter v. Garvin, 2021-Ohio-99.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




CLAY CANTER,

        PLAINTIFF-APPELLEE,                             CASE NO. 14-19-30

        v.

JOHN ROGER GARVIN ET AL.,                               OPINION

        DEFENDANTS-APPELLANTS.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2016-CV-0169

                       Judgment Reversed and Cause Remanded

                           Date of Decision: January 19, 2021




APPEARANCES:

        Thomas H. Fusonie and Daniel E. Shuey for Appellants

        Terrence G. Stolly and Zebulon N. Wagner for Appellee
Case No. 14-19-30


PRESTON, J.

         {¶1} Defendants-appellants, John Roger Garvin (“John”) and Anita Marie

Green (“Green”) (collectively the “Co-Trustees”), as co-trustees of the John L.

Garvin Trust (the “Trust”), appeal the October 24, 2019 judgment of the Union

County Court of Common Pleas overruling their objections to a March 19, 2018

magistrate’s decision, in which the magistrate ordered that an alleged contract

involving the sale of land be specifically performed and that the Co-Trustees convey

approximately 100 acres of farmland in West Mansfield, Ohio to plaintiff-appellee,

Clay Canter (“Canter”). For the reasons that follow, we reverse.

         {¶2} At the heart of this case is a single question: did Canter and John L.

Garvin (“Garvin”), the Co-Trustees’ father and predecessor trustee, enter into a

legally enforceable contract whereby Canter either purchased approximately 100

acres of Garvin’s 108-acre farm in West Mansfield, Ohio (the “Farm”) from the

Trust,1 with possession transferring after Garvin’s death, or acquired the right to

purchase these 100 acres for $200,000 upon Garvin’s demise? While this question

may be straightforward, the facts of this case are anything but.




1
  If Canter did contract with Garvin to purchase part of the Farm, title would be transferred to him from the
trustee of the Trust, as holder of legal title to the Farm, rather than from the Trust itself as an independent
legal entity. So, when we refer to Canter agreeing to buy part of the Farm from the Trust, or to other
transactions involving Canter and the Trust, we realize that these are less than completely accurate
descriptions of the transactions described. However, for ease of reading and where appropriate, we will
continue to describe these transactions as being between Canter and the Trust rather than as being between
Canter and the trustee of the Trust.

                                                     -2-
Case No. 14-19-30


       {¶3} Canter first met Garvin in 1986 when Canter approached Garvin to ask

for permission to fish at the Farm. At the time, Garvin was in his early 70s.

According to Canter, in the years that followed, he and Garvin developed a close

friendship. Canter and his wife, Vicky Canter (“Vicky”), would socialize with

Garvin and his wife, Ruth Garvin (“Ruth”), and the couples would occasionally go

out to dinner together. In addition, Canter and Garvin would attend auctions

together, and Canter would help maintain Garvin’s farm equipment.

       {¶4} In 2003, Canter and Garvin entered into a verbal agreement by which

Canter rented a portion of the Farm, consisting of a pasture, a lane, and a barnyard,

to raise cattle. The agreement called for Canter to pay Garvin $6 per head of cattle;

Garvin was to be responsible for caring for the fences surrounding the rented

farmland. In December 2006, Canter began renting a barn from Garvin in addition

to the pastureland.

       {¶5} According to Canter, sometime in 2008, he and Garvin were spraying

bushes along one of the property lines of the Farm when Garvin asked him whether

he would be interested in buying the Farm. Canter indicated that he would be

interested in buying the Farm for $200,000. Garvin, apparently satisfied with this

figure, told Canter that he would think about it. However, Canter and Garvin did

not reach an agreement in 2008 regarding the sale of the Farm, and the matter was

seemingly abandoned.


                                         -3-
Case No. 14-19-30


       {¶6} By 2009, Canter was frequenting the Farm to care for his livestock and

to check in on Garvin, who was by then approximately 95 years old. According to

Canter, it was during one of these visits, in April 2009, that Garvin asked him

whether he was still interested in buying the Farm for $200,000. Canter confirmed

that he was still interested. Garvin then handed Canter a piece of white paper and

asked Canter to read what was written on the paper. Although Canter requires

reading glasses, he was able to make out some of the print on the paper, which

Canter insisted was typewritten. According to Canter, the paper stated, “John

Garvin, Trustee, gives Clay Canter the right to purchase my farm at $200,000,” and

it “said at time of death, [Canter] would receive the property.” (July 13, 2017 Tr.,

Vol. I, at 42, 97). Canter recalled that the document “said a hundred acres.

Approximately, one hundred acres.” (Id. at 42). Canter also recalled that there was

letterhead in the top left corner of the paper, that the bottom right corner of the paper

appeared to contain a notary stamp, and that Garvin’s signature was affixed to the

bottom of the paper. Furthermore, Canter claimed that the top of the paper said

“John Garvin Trust” and that, underneath these words, it said “John L. Garvin,

Trustee.” (Id.). Canter claimed that only then did he realize that the Farm was in

the Trust.

       {¶7} At that point, Canter informed Garvin that he could not read any more

without his reading glasses. Rather than allowing Canter to retrieve his reading


                                          -4-
Case No. 14-19-30


glasses from his vehicle, Garvin took the paper from Canter and began reading it

aloud. According to Canter,

      [Garvin] read [him] the paperwork and read that it gave [him] the right

      to purchase [the Farm] and [Garvin] went on through about the

      borders of the property and the acreage. And * * * it mentioned two

      red posts. Two posts that weren’t in yet that would be painted red and

      drove as boundaries to the property and [Garvin] said one of them

      deeded the fencerow on State Route 47. [Garvin] said north of a white

      fence that was a yard fence on his property. The second post would

      be east of the first fence post and that the property line would go to

      the fence, across the creek to the fence but it went over to another

      corner of the property and [Garvin] would carve out the house and the

      buildings.

(Id. at 43). Canter remembered that after Garvin was done reading the paper,

      [Garvin] * * * went on about the creeks that he wanted straightened

      out that had erosion. He had large thorn trees both on the property

      that [Canter] was leasing and outside the property [Canter] was

      leasing down the lane and in the woods behind the property that

      [Canter] was leasing that he wanted the trees and thorns removed.




                                        -5-
Case No. 14-19-30


      And, also, on the side that [Jerry] Regula [(“Regula”)] was leasing

      that he also mentioned that he wanted those trees removed.

(Id. at 45). Canter stated that he and Garvin agreed that the performance of this

work “would be part of * * * the terms on the Farm” and that he “would not receive

cash” for doing the work. (Id.). According to Canter, he and Garvin “shook hands

on it as the agreement and [he] * * * thanked [Garvin] for giving [him] the

opportunity to purchase the Farm.” (Id.).

      {¶8} According to Canter, after he and Garvin entered into the agreement,

Garvin retained the piece of paper containing the terms of the agreement. Canter

did not sign the piece of paper, and he never asked for or possessed a copy of the

document.    In the months and years following Canter and Garvin’s alleged

agreement, several people saw documents that may have been the document Canter

and Garvin reviewed in April 2009, though descriptions of these documents vary.

Ruth, who was present when Garvin read to Canter from the paper, said that she

once saw a document that said that Garvin was giving Canter the right to purchase

part of the Farm upon Garvin’s death. However, she stated that the paper used to

compose this document was part of a sheet of yellow tablet paper, that the

inscriptions were handwritten in pencil, and that the document was not notarized.

      {¶9} Likewise, Kathy Taylor (“Taylor”), Ruth’s friend, recalled that during

one visit to Garvin’s house, she saw a piece of yellow paper with four inches of


                                       -6-
Case No. 14-19-30


handwriting stating that Canter was going to be given the right to purchase the Farm.

Jesse Canter (“Jesse”), Canter’s son, remembered that, two to three years after

Canter and Garvin allegedly entered into their agreement, he saw a document that

was much like the one Canter described. Jesse stated that the document, which he

saw inside of Garvin’s house, was typewritten on white paper, featured a notary

seal, and signed by Garvin. Jesse said that the document mentioned a trust and that

Canter had permission to buy part of the Farm for $200,000. Finally, Green testified

that although she could not remember precisely when it happened, Garvin once

came to her house, handed her a “four-by-six piece of paper,” and “just told [her] to

keep it.” (July 13, 2017 Tr., Vol. II, at 174, 176). She stated that the paper was

orange and that she recognized the writing on the paper as Garvin’s handwriting and

Garvin’s signature. However, other than a brief glance after she unfolded the paper,

Green did not read it, and she could not recall any of its contents. After Garvin gave

Green the paper, she put it in a desk drawer in her computer room along with other

loose papers.

       {¶10} Shortly after Canter and Garvin allegedly entered into the contract,

Canter began performing work at the Farm. Canter paid to have his uncle’s

excavator transported to the Farm, and for two weeks, Canter’s uncle, Eric Canter

(“Eric”), worked 10-12 hours per day clearing brush, tearing down thorn trees, and

rerouting and improving a creek on the Farm. Although the work performed by Eric


                                         -7-
Case No. 14-19-30


was originally done in exchange for work Canter had earlier completed for Eric,

Canter paid Eric an additional $1000 for the work he performed at the Farm. After

Eric had finished working, Eric’s excavator was left at the Farm for four more

weeks, and Canter used Eric’s excavator to complete additional work. According

to Canter, after this initial six-week period, he worked at the Farm for a “[y]ear-and-

a-half to two years” with his own equipment, and he would work “until after dark

most every night” and on the weekends. (July 13, 2017 Tr., Vol. I, at 50). By the

end of this period, Canter had removed many of the thorn trees at the Farm, cleared

away brush, rebuilt creek banks, redirected the creek, replaced some fencing,

leveled ground, and planted grass seed. Canter maintained that he was “paid

nothing” by Garvin for this work. (Id. at 64).

       {¶11} Sometime after Canter and Garvin allegedly entered into the contract,

two metal fence posts were placed in the ground at the Farm and painted red. One

of the fence posts was placed along a fencerow on the westernmost boundary of the

Farm. The other post was placed near a small outbuilding east of the first post.

According to Canter, Garvin stated that he had driven the posts to mark the

boundaries of the property that was the subject of their agreement. Other people

were aware of the fence posts and their apparent significance. Ruth recalled that

Garvin had told her that the fence posts split the Farm into two parts and demarcated

the land that was the subject of the alleged agreement; she thought that Garvin “had


                                         -8-
Case No. 14-19-30


in mind that [Canter] would buy the north portion.” (Id. at 131). Jesse remembered

that Garvin had told him that he placed the painted fence posts in the ground to mark

the boundaries of the property for which Canter had allegedly contracted. Vicky

stated that she was with Canter when Garvin told Canter that the posts had been

placed and that they marked the boundaries of the property that was the subject of

the alleged agreement. Furthermore, Garvin’s step-grandson, Christian Fogle,

recalled that Garvin had pointed out the fence posts to him and indicated that they

marked the boundaries of the property that Canter aimed to purchase.

       {¶12} Following their alleged April 2009 agreement, Canter and Garvin’s

relationship remained much the same. Canter continued to perform under the terms

of his verbal lease agreement with Garvin. Canter continuously raised cattle at the

Farm from 2003 until approximately 2017, other than an 11-month period between

December 2014 and November 2015, and he maintained his friendship with Garvin.

Canter and Garvin’s relationship continued in this fashion until Garvin fell and

broke his hip in December 2015. Canter visited with Garvin often over the next two

months until Garvin died in February 2016 at the age of 102.

       {¶13} After Garvin’s death, no document evidencing Canter and Garvin’s

alleged contract could be found. According to John, Garvin was a meticulous

record-keeper, and his records were in good order when he died. When Garvin’s

records were searched after his death, John easily found Garvin’s estate planning,


                                         -9-
Case No. 14-19-30


financial, and business documents. However, according to the Co-Trustees, the

search of Garvin’s records did not uncover any document suggesting that Garvin

had sold part of the Farm to Canter or given Canter the right to buy part of the Farm.

Furthermore, Green was unable to locate the piece of paper that Garvin had earlier

given to her for safekeeping. She said that she did not deliberately destroy the paper,

and she could not remember throwing it away.

       {¶14} It is unclear from the record exactly when or how Canter attempted to

take possession of part of the Farm or to exercise his alleged right to purchase a

portion of the Farm from the Trust. Evidently, Canter attempted to purchase a

portion of the Farm from the Trust at some point after Garvin’s death but the Co-

Trustees declined to deal with him.

       {¶15} On August 19, 2016, Canter filed a complaint against the Co-Trustees.

(Doc. No. 2). In his complaint, Canter asserted various causes of action, including

breach of contract, “breach [of] oral contract,” and promissory estoppel. (Id.).

Canter requested that the Co-Trustees “be ordered to sell the Farm, less the acreage

upon which the farmhouse is situated,” to him for $200,000, along with “monetary

judgment against [the Co-Trustees] in the amount proven for breach of contract”

and other legal and equitable relief. (Id.).

       {¶16} On September 12, 2016, the Co-Trustees filed their answer to Canter’s

complaint. (Doc. No. 9). In their answer, the Co-Trustees asserted that because


                                         -10-
Case No. 14-19-30


Canter could not produce the written document evidencing the alleged agreement

between him and Garvin, his claims were barred by the statute of frauds. (See id.).

In addition, the Co-Trustees filed counterclaims against Canter.          (Id.).   They

requested that Canter be evicted from the portion of the Farm that he rented, and

they requested an award of damages for unpaid utility costs and for the costs of

“repairs and other damages caused by the waste [Canter] committed or allowed to

occur upon the leased premises.” (Id.). On September 21, 2016, Canter filed his

answer to the Co-Trustees’ counterclaims. (Doc. No. 10).

       {¶17} On July 13, 2017, a bench trial commenced before the magistrate. (See

Doc. No. 40); (July 13, 2017 Tr., Vol. I, at 1, 5). Eventually, on March 19, 2018,

the magistrate issued his decision and recommendation. (Doc. No. 61). The

magistrate recommended that the trial court find that Canter and Garvin “entered

into a contract for the sale of certain real estate” and that irrespective of compliance

with the statute of frauds, because Canter performed extensive work at the Farm,

“the doctrine of part performance takes the transaction out of the statute of frauds.”

(Id.). The magistrate further recommended that the trial court find that “the real

estate to be sold consists of all acreage north of a line demarcated by two red posts

which line extends from the western most boundary of [the Farm] and extending to

the eastern most boundary of [the Farm],” that “all acreage south of the above

bifurcating line is not subject to the sale contract,” and that “the purchase price is


                                         -11-
Case No. 14-19-30


$200,000.” (Id.). Accordingly, the magistrate recommended that the trial court

order that “the contract for the sale of real estate between [Garvin] and [Canter] be

specifically enforced” and that the property be conveyed to Canter for $200,000.

(Id.).

         {¶18} On April 11, 2018, the Co-Trustees filed their objections to the

magistrate’s decision. (Doc. No. 65). On April 23, 2018, Canter filed his response

to the Co-Trustees’ objections to the magistrate’s decision. (Doc. No. 66). On April

30, 2018, the Co-Trustees filed their reply brief in support of their objections to the

magistrate’s decision. (Doc. No. 67).

         {¶19} On October 24, 2019, the trial court issued a judgment entry overruling

most of the Co-Trustees’ objections to the magistrate’s decision. (Doc. No. 72). In

particular, the trial court concluded that the writing Canter and Garvin reviewed in

April 2009 contained all of the essential terms of their alleged agreement and that,

alternatively, the doctrine of part performance applied to remove the alleged

agreement from the operation of the statute of frauds. (Id.). However, the trial court

sustained one of the Co-Trustees’ objections, which related to the description of the

property to be sold to Canter pursuant to his alleged agreement with Garvin. (Id.).

As a result, the trial court ordered that, contrary to the magistrate’s finding, the

“acreage to be sold shall be all acreage north of a line demarcated by two red posts

which line extends from the western most boundary of [the Farm] and extending to


                                         -12-
Case No. 14-19-30


the eastern most boundary of [the Farm] and the field to the east of the house,

leaving approximately eight acres with the house and garage.” (Id.). Furthermore,

the trial court denied the Co-Trustees’ counterclaims. (Id.).

       {¶20} On November 22, 2019, the Co-Trustees filed a notice of appeal.

(Doc. No. 78). They raise four assignments of error for our review. We begin by

addressing the Co-Trustees’ second and third assignments of error together because

our resolution of these assignments of error is dispositive of this appeal and they

concern related issues.

                            Assignment of Error No. II

       The trial court erred when it found that a valid and enforceable
       option contract for the sale of land existed that satisfied the statute
       of frauds and entered judgment in favor of Plaintiff instead of
       Defendants.

                            Assignment of Error No. III

       The trial court erred when it found part performance exempted
       the document from the statute of frauds and permitted the trial
       court to enforce an alleged oral contract and entered judgment in
       favor of Plaintiff instead of Defendants.

       {¶21} In their second and third assignments of error, the Co-Trustees argue

that the trial court erred when it overruled two of their objections to the magistrate’s

decision. Specifically, in their second assignment of error, the Co-Trustees argue

that the trial court erred by concluding that the magistrate had correctly determined

that the document Canter and Garvin reviewed in April 2009 contained the essential


                                         -13-
Case No. 14-19-30


terms of their alleged contract, thereby satisfying the requirements of the statute of

frauds. In their third assignment of error, the Co-Trustees argue that the trial court

erred by determining that the magistrate had correctly concluded that, even if the

writing failed to satisfy the statute of frauds, the doctrine of part performance

permits enforcement of the alleged contract.

       {¶22} Generally, “[a]n appellate court reviews the trial court’s decision to

adopt, reject or modify the Magistrate’s decision under an abuse of discretion

standard.” Tewalt v. Peacock, 3d Dist. Shelby No. 17-10-18, 2011-Ohio-1726, ¶

31, citing Figel v. Figel, 3d Dist. Mercer No. 10-08-14, 2009-Ohio-1659, ¶ 9,

citing Marchel v. Marchel, 160 Ohio App.3d 240, 2005-Ohio-1499, ¶ 7 (8th Dist.).

An abuse of discretion suggests the trial court’s decision is unreasonable, arbitrary,

or unconscionable.    Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

However, “[w]here an appeal from the trial court’s action on a magistrate’s decision

* * * presents only a question of law, * * * we review that question de novo.”

Brunetto v. Curtis, 10th Dist. Franklin No. 10AP-799, 2011-Ohio-1610, ¶ 10, citing

Shah v. Smith, 181 Ohio App.3d 264, 2009-Ohio-743, ¶ 7 (1st Dist.). “De novo

review is independent and without deference to the trial court’s determination.”

ISHA, Inc. v. Risser, 3d Dist. Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25, citing

Costner Consulting Co. v. U.S. Bancorp, 195 Ohio App.3d 477, 2011-Ohio-3822, ¶

10 (10th Dist.).


                                        -14-
Case No. 14-19-30


       {¶23} Initially, we note that at the trial court level, Canter was less than clear

about the type of contract he claims to have entered into with Garvin. That is, he

alternated between describing the contract as a contract for the sale of part of the

Farm and describing the contract as an option contract giving him the right, but not

an obligation, to buy part of the Farm.          For example, in his written closing

arguments, Canter alleged that he “had an agreement with [Garvin] to purchase the

[Farm] * * * for two hundred thousand dollars * * *.” (Doc. No. 59). However,

later in the same paragraph, Canter stated that “[t]he agreement provided [him] the

right to purchase the [F]arm for that price * * *.” (Id.). Similarly, Canter later

maintained in his closing arguments that “[t]here was an offer, acceptance, and

consideration for the purchase of the property for $200,000,” but just one page later,

he insisted that he “had the right to purchase the [F]arm for $200,000 * * *.” (Id.).

       {¶24} The magistrate and the trial court only compounded Canter’s

conceptual confusion. In his decision, the magistrate ultimately concluded that

Canter and Garvin “entered into a contract for the sale of certain real estate” and

recommended that “the contract for the sale of real estate between [Garvin] and

[Canter] be specifically enforced.” (Doc. No. 61). Yet, throughout his decision, the

magistrate also referred to Canter’s “right” to purchase part of the Farm, and he once

described the land marked by the painted fence posts as “the property that [Canter]

could buy for $200,000” rather than as the property that Canter had bought for


                                          -15-
Case No. 14-19-30


$200,000. (Emphasis added.) (Id.). Likewise, the trial court concluded that Canter

and Garvin “entered into a contract for the sale of land,” but later held that the

writing Canter and Garvin reviewed in April 2009 “set forth that [Canter] had the

right to purchase [a] portion of [the Farm]” and that the work Canter performed at

the Farm was to his detriment “unless and until he was able to exercise his option

to purchase the [F]arm.” (Doc. No. 72).

       {¶25} However, whatever ambiguity existed in earlier proceedings with

respect to the identity of Canter and Garvin’s alleged contract, it now appears that

the parties are generally in agreement that the alleged contract should be analyzed

as an option contract. Most of the Co-Trustees’ arguments on appeal rely to some

extent on characterizing Canter and Garvin’s alleged contract as an option contract.

(See Appellants’ Brief at 1-2, 5, 9, 14-23). Furthermore, though Canter begins his

appellate brief by describing his alleged contract with Garvin as “an agreement * *

* to purchase a portion of the [Farm] * * * for two hundred thousand dollars,” he

does not challenge the Co-Trustees’ characterization of the alleged contract as an

option contract. In fact, in countering one of the Co-Trustees’ arguments, Canter

talks about exercising an option. (See Appellee’s Brief at 23-24) (“[T]he notion that

[Canter] failed to exercise the option is intellectually dishonest. * * * The fact is

that [Canter] would not have initiated litigation if he was permitted by [the Co-

Trustees] to exercise the option.”). Therefore, in considering whether Canter and


                                        -16-
Case No. 14-19-30


Garvin’s alleged contract satisfied the requirements of the statute of frauds, or,

alternatively, whether the doctrine of part performance removes their alleged

contract from operation of the statute, we will regard the alleged contract as an

option contract rather than as a contract for the sale of land. With this in mind, we

now review the trial court’s determinations concerning the writing’s compliance

with the statute of frauds.

       {¶26} “‘In general, the term “statute of frauds” refers to a provision that

requires that certain agreements be in writing.’” LHPT Columbus, L.L.C. v. Capitol

City Cardiology, Inc., 10th Dist. Franklin No. 14AP-264, 2014-Ohio-5247, ¶ 18,

quoting ELM Invests., Inc. v. BP Exploration & Oil, Inc., 10th Dist. Franklin No.

11AP-1000, 2012-Ohio-2950, ¶ 11. “In Ohio, the General Assembly codified the

statute of frauds in R.C. Chapter 1335.” Id., citing Ed Schory & Sons, Inc. v. Soc.

Natl. Bank, 75 Ohio St.3d 433, 438 (1996). As relevant to this case, R.C. 1335.05

provides:

       No action shall be brought whereby to charge the defendant * * * upon

       a contract or sale of lands, tenements, or hereditaments, or interest in

       or concerning them * * * unless the agreement upon which such action

       is brought, or some memorandum or note thereof, is in writing and

       signed by the party to be charged therewith or some other person

       thereunto by him or her lawfully authorized.


                                        -17-
Case No. 14-19-30


“Pursuant to R.C. 1335.05, options to purchase real property fall within the statute

of frauds.” Stickney v. Tullis-Vermillion, 165 Ohio App.3d 480, 2006-Ohio-842, ¶

22 (2d Dist.), citing Ridge Stone Builders & Developers, Ltd. v. Gribbin, 6th Dist.

Wood No. WD-03-009, 2003-Ohio-5188, ¶ 23 and Hubbard v. Dillingham, 12th

Dist. Butler No. CA2002-02-045, 2003-Ohio-1443, ¶ 21. See Michel v. Bush, 146

Ohio App.3d 208, 212 (9th Dist.2001) (holding that R.C. 1335.05 applied to an

“option/right of first refusal” allegedly written in the margins of a written lease

agreement).

       {¶27} “The purpose of the statute of frauds is to prevent ‘frauds and

perjuries.’” Olympic Holding Co., L.L.C. v. ACE Ltd., 122 Ohio St.3d 89, 2009-

Ohio-2057, ¶ 33, quoting Wilber v. Paine, 1 Ohio 251, 255 (1824).

       By requiring that contracts concerning real estate be evidenced by a

       signed writing, the statute of frauds “‘serves to ensure that

       transactions involving realty interests are commemorated with

       sufficient solemnity. A signed writing provides greater assurance that

       the parties and the public can reliably know when such a transaction

       occurs. It supports the public policy favoring clarity in determining

       real estate interests and discourages indefinite or fraudulent claims

       about such interests.’ * * * If a contract falling under the statute of




                                        -18-
Case No. 14-19-30


       frauds is not properly memorialized in a signed writing, the effect of

       the statute is to render an otherwise valid contract unenforceable.”

Stickney at ¶ 23, quoting Beaverpark Assocs. v. Larry Stein Realty Co., 2d Dist.

Montgomery No. 14950, 1995 WL 516469, *3 (Aug. 30, 1995), quoting N. Coast

Cookies, Inc. v. Sweet Temptations, Inc., 16 Ohio App.3d 342, 348 (8th Dist.1984).

       {¶28} To satisfy the statute of frauds, “[t]he writing does not need to contain

all the terms of the agreement between the parties.” 6610 Cummings Court, L.L.C.

v. Scott, 8th Dist. Cuyahoga Nos. 106803 and 106804, 2018-Ohio-4870, ¶ 39, citing

N. Coast Cookies at 349, citing Normandy Place Assocs. v. Beyer, 2 Ohio St.3d 102

(1982). Instead, “‘“[a]ny signed memorandum is sufficient to satisfy the Statute of

Frauds so long as it (1) identifies the subject matter of the agreement, (2) establishes

that a contract has been made, and (3) states the essential terms with reasonable

certainty.”’” LHPT Columbus at ¶ 22, quoting Lamkin v. First Community Bank,

10th Dist. Franklin No. 00AP-935, 2001 WL 300732 (Mar. 29, 2001), quoting

Busler v. D & H Mfg., Inc., 81 Ohio App.3d 385, 389 (10th Dist.1992), citing N.

Coast Cookies at 349. “As to essential terms, the essential terms of a contract are

‘the identity of the parties to be bound, the subject matter of the contract,

consideration, a quantity term, and a price term.’” Mezher v. Schrand, 1st Dist.

Hamilton No. C-180071, 2018-Ohio-3787, ¶ 8, quoting Alligood v. Procter &

Gamble Co., 72 Ohio App.3d 309, 311 (1st Dist.1991). “‘If the writing does not


                                         -19-
Case No. 14-19-30


contain words which can reasonably be construed as words of promise or agreement,

the writing is not a memorandum for purposes of the Statute of Frauds.’” Stickney

at ¶ 24, quoting Lacy v. Adair, 2d Dist. Greene No. 89 CA 0018, 1989 WL 150809,

*2 (Nov. 22, 1989); Sherman v. Johnson, 159 Ohio St. 209 (1953), paragraph two

of the syllabus; Kling v. Bordner, 65 Ohio St. 86 (1901).

         {¶29} Whether a document complies with the statute of frauds is a question

of law, which we review de novo. LHPT Columbus, 2014-Ohio-5247, at ¶ 21, citing

Fontbank, Inc. v. CompuServe, Inc., 138 Ohio App.3d 801, 812 (10th Dist.2000),

citing Ruhe v. Hemmelgarn, 2d Dist. Darke No. 96-CA-1423, 1997 WL 476687

(Aug. 22, 1997), and citing State v. Evans, 10th Dist. Franklin No. 13AP-939, 2014-

Ohio-2081, ¶ 9. See Peoples v. Holley, 181 Ohio App.3d 203, 2009-Ohio-897, ¶ 20

(2d Dist.).

         {¶30} In this case, it is undisputed that if a writing evidencing the alleged

option contract between Canter and Garvin ever existed, it has been lost or

inadvertently destroyed. Therefore, to prove that such a writing existed and that the

writing complied with the statute of frauds, Canter introduced his own recollections

of the writing’s contents, testimony of other people who allegedly saw the writing

and recalled its contents, and testimony about statements Garvin made concerning

the contents of the writing.2


2
 Typically, where a party seeks to prove the contents of a writing, the party is required to submit the original
writing or, in lieu of the original writing, a sufficiently reliable duplicate of the original writing. Evid.R.

                                                     -20-
Case No. 14-19-30


         {¶31} Canter was the first to testify about the contents of the alleged writing.

As indicated above, Canter testified that the writing stated, “John Garvin, Trustee,

gives Clay Canter the right to purchase my farm at $200,000,” and Canter stated

that the writing specified that this right would be effective upon Garvin’s death.

(July 13, 2017 Tr., Vol. I, at 42, 97). Canter also testified that the writing described

approximately 100 acres and that the writing was signed by Garvin. (Id. at 42).

Apart from other details irrelevant to determining whether the writing complied with

the statute of frauds, such as the color of the paper or the presence of letterhead,

Canter could remember nothing more about the writing or its contents. (Id. at 42-

43).

         {¶32} To make up for some of the deficits in his personal memory of the

writing and its contents, Canter also testified about what Garvin said the writing said

when Garvin read it aloud in April 2009.3 Canter stated that Garvin’s reading of the

document confirmed that “it gave him the right to purchase the [F]arm.” (Id. at 43).

Canter also testified that Garvin thoroughly explained the writing’s description of

the land that was the subject of the alleged contract, including the fact that two red-



1002 and 1003. However, this court has previously held that when an original writing has been lost or
destroyed, a party may use other evidence to prove that the writing existed and to demonstrate that the
contents of the writing satisfied the requirements of the statute of frauds. Criswell v. Criswell, 3d Dist.
Marion No. 9-11-57, 2012-Ohio-3065, ¶ 24-25.
3
  In their first assignment of error, the Co-Trustees argue that this testimony and other testimony about things
Garvin said to other witnesses about his alleged agreement with Canter and the contents of the writing
constitute inadmissible hearsay. However, solely for purposes of the Co-Trustees’ second and third
assignments of error, we assume without deciding that the magistrate and trial court did not err by admitting
this testimony to determine whether the writing satisfied the requirements of the statute of frauds.

                                                     -21-
Case No. 14-19-30


painted fence posts would be placed as reference points. (Id.). However, with

respect to the work that Garvin allegedly wanted Canter to do as part of the

agreement, Canter suggested that the work was not described anywhere in the

writing and that Garvin mentioned the work only after he had finished reading the

writing. (See id. at 45, 107). When asked whether there was “any document that

exists that says that work was done in exchange for [Garvin] agreeing to sell * * *

for $200,000,” Canter responded that “there is no document.” (Id. at 101-103). He

confirmed that his conversation with Garvin about the work occurred after he saw

the writing. (Id.).

        {¶33} In addition, Ruth, Taylor, and Jesse testified about the alleged contents

of the writing. Ruth testified that Garvin once showed her a piece of “yellow tablet

paper with pencil” that said that Garvin “was giving [Canter] the right to purchase

the [F]arm upon [Garvin’s] death.” (Id. at 128). Moreover, in the following

exchange, Ruth testified about her memory of what Garvin read to Canter in April

2009:

        [Canter’s Counsel]: Do you remember hearing anything that [Garvin]

                             read from that document?

        [Ruth]:              Not exactly, no.




                                         -22-
Case No. 14-19-30


       [Canter’s Counsel]: I understand you don’t remember exactly. Was

                            there anything that stuck in your mind that you

                            recall all these years?

       [Ruth]:              Nothing more than just he thought he would like

                            for [Canter] to buy it.

       [Canter’s Counsel]: For $200,000?

       [Ruth]:              Yes.

       ***

       [Canter’s Counsel]: [U]pon his death is when [Canter] would buy it.

                            Do you recall that?

       [Ruth]:              [Garvin] didn’t say one way or the other but he

                            wanted to retain ownership until his death.

(Id. at 133-134). Ruth testified that the writing she saw was signed by Garvin. (Id.

at 134).

       {¶34} As for Taylor, she testified that she once saw a handwritten document

in Garvin’s house that said that “Clay Canter was going to be given the right to buy

the farmland.” (July 13, 2017 Tr., Vol. I, at 140). She also remembered that the

document was signed by Garvin. (Id.). However, Taylor could not recall whether

the writing featured the word “agreement,” whether it said anything about a price

for the Farm, or whether it said anything about when Canter could buy the Farm.


                                        -23-
Case No. 14-19-30


(Id. at 144). Finally, Jesse testified that he once saw a typewritten document inside

of Garvin’s house that “mentioned a trust” and said that “Trustor had given

permission to * * * Canter * * * to purchase the property for $200,000.” (July 13,

2017 Tr., Vol. II, at 167). However, at another point in his testimony, Jesse stated

that the writing said that “there was an agreement for $200,000 for purchase.” (Id.

at 169). When asked whether the writing used the word “permission” or the word

“agreement,” Jesse seemed to suggest that he was merely paraphrasing the writing,

saying that “it’s just the words that [he] used.” (Id.). Moreover, Jesse could not

remember “the exact wording of it” and he did “not remember [the writing] as a

whole,” but he stated that the writing “had the directions of the posts” and was

signed by Garvin. (Id. at 167, 169).

       {¶35} With this evidence, the magistrate could have decided whether the

writing complied with the statute of frauds. Yet, the magistrate did not definitively

conclude whether the writing satisfied the statute of frauds, concluding instead that

the doctrine of part performance entitles Canter to relief irrespective of compliance

with the statute of frauds. (Doc. No. 61). The magistrate questioned whether Garvin

“in drafting the document was acting in his individual capacity or as trustee of the

[Trust]” and he observed that if Garvin “was not acting in his fiduciary capacity,

then there would be no compliance with the statute of frauds.” (Id.). Nonetheless,

aside from his doubts about whether Garvin was acting in his individual or fiduciary


                                        -24-
Case No. 14-19-30


capacity when he and Canter allegedly entered into the agreement, the magistrate

was seemingly satisfied that the writing otherwise complied with the statute of

frauds. He found that “the parties intended to be bound. The essential terms of the

agreement were set forth in the writing.” (Id.). In overruling the Co-Trustees’

objection to this determination, the trial court ultimately reached a similar

conclusion:

       [A] writing existed and the contents thereof set forth that [Canter] had

       the right to purchase the portion of [the Farm] marked by the red

       stakes after [Garvin’s] death for $200,000. While the additional work

       to be done on the [F]arm later added as consideration was not a part

       of the writing, the Court finds that all essential terms of the agreement

       were contained in the writing.

(Doc. No. 72).

       {¶36} However, both the magistrate and the trial court were mistaken—at

least one of the essential terms of the alleged option contract was not contained in

the writing. Canter’s own testimony supports that if he did in fact have an agreement

with Garvin, the work he performed at the Farm was an essential term of that

agreement. Canter consistently testified that the work was “part of the contract” or

“part of the agreement—the terms on the [F]arm.” (July 13, 2017 Tr., Vol. I, at 45);




                                         -25-
Case No. 14-19-30


(July 14, 2017 Tr. at 5). He also insisted that he performed the work “in exchange

for what that piece of paper said * * *.” (July 13, 2017 Tr., Vol. I, at 101).

       {¶37} Because Canter repeatedly stated that the work was part of his alleged

agreement with Garvin and that he performed the work in exchange for the rights

allegedly set forth in the writing, we believe that the trial court was correct when it

noted that the work constituted consideration for the alleged contract. In fact, since

Canter also testified that he did not give Garvin “any money or a check or anything

of value on [the] date of the alleged agreement” and that there was “[j]ust work”

after the date of the alleged agreement, this work, or Canter’s promise to complete

the work, is the only possible consideration for the alleged option contract. (July

13, 2017 Tr., Vol. I, at 100, 108). As the consideration for the alleged option

contract, the work was clearly an integral term of the alleged contract; without it,

the alleged contract would be nothing more than an alleged non-binding promise or

offer. See Plikerd v. Mongeluzzo, 73 Ohio App.3d 115, 122-123 (3d Dist.1992)

(“‘An option to be effective and not revocable must be based upon a consideration.

The consideration for the option contract is something other and independent of the

consideration that will pass between the parties in the event that the option is

exercised.’”), quoting 17 Ohio Jurisprudence 3d, Contracts, Section 22, at 453-455

(1980). Thus, contrary to the trial court’s conclusion, the writing did not contain




                                         -26-
Case No. 14-19-30


the essential terms of Canter and Garvin’s alleged contract because it failed to

reference the additional work to be done at the Farm.

       {¶38} Moreover, without referencing the additional work, there was nothing

in the writing demonstrating that any type of agreement was reached by Canter and

Garvin, whether that agreement be a contract for the sale of land or an option

contract. The writing did not indicate that Canter and Garvin actually reached an

agreement whereby Canter purchased a portion of the Farm from the Trust for

$200,000. At best, the language in the writing supported that Garvin had offered to

sell Canter part of the Farm for $200,000 and that the offer could be accepted after

Garvin died. The writing did not evidence that Canter had accepted an offer to buy

a portion of the Farm for $200,000. Furthermore, though the writing supported that

Canter may have been granted the right to purchase part of the Farm, it did not

contain language sufficient to show that Canter acquired this right as part of a

contract with Garvin. Statements in the writing that Canter had been “give[n] * * *

the right to purchase [the Farm] at $200,000,” that Garvin “was giving [Canter] the

right to purchase the [F]arm,” or that Canter “was going to be given the right to buy

the farmland” were as consistent with the making of a gratuitous promise as they

were with the formation of a legally binding option contract. Without a statement

that the right to purchase had been, or was to be, given in exchange for the work at

the Farm, or some other consideration, the writing did not contain words which


                                        -27-
Case No. 14-19-30


could be reasonably construed as indicating that Canter and Garvin entered into a

binding option contract. See Sherman, 159 Ohio St. 209, at paragraph two of the

syllabus.

          {¶39} In sum, because Canter was unable to produce a writing evidencing

the alleged option contract, he was required to prove both that such a writing once

existed and that it satisfied the requirements of the statute of frauds. Assuming that

Canter’s evidence was sufficient to show that a writing once existed and that this

evidence proved all of the writing’s contents, the writing failed to contain the

essential terms of the alleged option contract. As a result, we conclude that the trial

court erred by determining that the writing contained the essential terms of the

alleged option contract. Accordingly, the trial court should have sustained the Co-

Trustees’ objection to the magistrate’s conclusion that the writing did contain the

essential terms of the alleged contract. Furthermore, given our conclusion that the

writing did not contain the essential terms of the alleged option contract, we must

conclude that the writing failed to comply with the requirements of the statute of

frauds.

          {¶40} Although we conclude that the writing evidencing the alleged option

contract did not satisfy the requirements of the statute of frauds, the alleged option

contract may yet be enforceable under the doctrine of part performance. “In an

action for specific performance, part performance is an equitable doctrine that


                                         -28-
Case No. 14-19-30


renders the Statute of Frauds inoperative.” Bumgarner v. Bumgarner, 4th Dist.

Highland No. 09CA22, 2010-Ohio-1894, ¶ 26, citing Jones v. Bonzo, 4th Dist.

Lawrence No. 1977, 1991 WL 224159, *4 (Oct. 30, 1991), citing Tier v. Singrey,

154 Ohio St. 521 (1951). The doctrine of part performance “‘is applied in situations

where it would be inequitable to permit the statute [of frauds] to operate and where

the acts done sufficiently establish the alleged agreement to provide a safeguard

against fraud in lieu of the statutory requirements.’” Tower 10, LLC v. 10 W Broad

Owner, LLC, 10th Dist. Franklin Nos. 18AP-998 and 18AP-999, 2020-Ohio-3554,

¶ 40, quoting Delfino v. Paul Davies Chevrolet, Inc., 2 Ohio St.2d 282, 286-287

(1965).

       {¶41} “To remove an agreement from the requirements of the statute of

frauds, part performance ‘must consist of unequivocal acts by the party relying upon

the agreement, which are exclusively referable to the agreement and which have

changed his position to his detriment and make it impossible or impractical to place

the parties in statu quo.’” OBLH, L.L.C. v. O’Brien, 11th Dist. Trumbull No. 2013-

T-0111, 2015-Ohio-1208, ¶ 21, quoting Delfino at 287, citing Hughes v.

Oberholtzer, 162 Ohio St. 330, 339 (1954). “If the performance can reasonably be

accounted for in any other manner or if plaintiff has not altered his position in

reliance on the agreement, the case remains within the operation of the statute.”

Delfino at 287.


                                       -29-
Case No. 14-19-30


      “[A]cts which do not unmistakably point to a contract existing

      between the parties, or which can be reasonably accounted for in some

      other manner than as having been done in pursuance of a contract, do

      not constitute a part performance sufficient in any case to take it out

      of the operation of the statute [of frauds], even though a verbal

      agreement has actually been made between the parties.”

JP Morgan Chase Bank, N.A. v. Spears, 3d Dist. Shelby No. 17-17-10, 2018-Ohio-

917, ¶ 14, quoting Hughes at 339-340.

      {¶42} With respect to contracts concerning interests in real estate, “Ohio

courts generally consider the following factors to be relevant in determining the

applicability of the part performance doctrine:     (1) evidence of a change in

possession; (2) payment of all or part of the consideration for the land; and (3)

improvements, alterations or repairs upon the land by the possessor.” Monea v.

Lanci, 5th Dist. Stark No. 2009-CA-0083, 2009-Ohio-6446, ¶ 21, citing Brown v.

Brown, 5th Dist. Knox No. 04CA000018, 2005-Ohio-1838, ¶ 29. Courts accept a

combination of these elements in determining whether to apply the doctrine of part

performance. See Dinunzio v. Murray, 11th Dist. Lake No. 2003-L-213, 2005-

Ohio-4047, ¶ 30, citing Rolland v. Biro, 8th Dist. Cuyahoga No. 44632, 1982 WL

2547, *4 (Nov. 18, 1982). However, it is generally accepted that the presence of

one of these factors, standing alone, is not sufficient to remove an agreement from


                                        -30-
Case No. 14-19-30


the operation of the statute of frauds. See Tier at 526 (“Possession alone is not

sufficient to remove [a] sale from the operation of the statute of frauds.”); Monea at

¶ 21 (“Neither mere possession of the real property, nor payment of consideration

is by itself sufficient to avoid the applicability of the statute of frauds.”), citing Tier

at 526, Snyder v. Warde, 151 Ohio St. 426, 434 (1949), and Crabill v. Marsh, 38

Ohio St. 331, 338 (1882); Potts v. Potts, 72 Ohio App. 268, 273 (3d Dist.1942) (“It

has long been well settled that mere payment of part of the purchase money of lands

* * * does not take the contract out of the statute of frauds, and this rule applies

whether the payment be made in money or services.”).

       {¶43} “‘Determining whether the trial court correctly applied * * * the

doctrine of part[] performance is a matter of law.’” Verhoff v. Verhoff, 3d Dist.

Allen No. 1-18-66, 2019-Ohio-3836, ¶ 21, quoting Crilow v. Wright, 5th Dist.

Holmes No. 10 CA 10, 2011-Ohio-159, ¶ 27. As a result, we determine whether the

trial court correctly applied the doctrine of part performance under a de novo

standard of review. Id., citing Ruhe, 1997 WL 476687, at *3 and LHPT Columbus,

2014-Ohio-5247, at ¶ 21. Contra Bumgarner, 2010-Ohio-1894, at ¶ 26 (“Although

the facts establishing part performance must be established by clear and convincing

evidence, * * * the ultimate decision to apply equitable doctrines [such as the

doctrine of part performance] is generally left to the discretion of the trial court and




                                           -31-
Case No. 14-19-30


we review it under the abuse of discretion standard.”), citing Home Natl. Bank v.

Buckallew, 4th Dist. Meigs Nos. 06CA2 and 06CA3, 2007-Ohio-1339, ¶ 34.

       {¶44} In his decision, the magistrate made the following conclusions with

respect to Canter’s part performance of the alleged option contract:

       The Court finds that [Canter] performed substantial work on the farm

       at [Garvin’s] request. The work performed was for no compensation

       as [Garvin] deemed this part of the deal if [Canter] wanted the

       opportunity to buy the farm. The work took place over a number of

       years and was substantial. [Canter] and his wife financed the cost of

       the work performed. As a result, their economic position was altered

       by their substantial investment to perform work. * * * [Canter]

       performed substantial work on the farm over a period of years. The

       work was performed in reliance of the contract. Considering the fact

       that many trees were removed, a stream diverted, old fences removed,

       new fences installed, and land re-graded and seeded, [Garvin] had to

       know that the work was being performed on his property. [Garvin]

       acquiesced in these improvements. In such a situation, the equitable

       doctrine of part performance applies to take the transaction out of the

       statute of frauds.

(Doc. No. 61).


                                        -32-
Case No. 14-19-30


       {¶45} In its judgment overruling the Co-Trustees’ objection to the

magistrate’s determination, the trial court similarly concluded:

       [The Co-Trustees] assert that more than improvements, alterations or

       repairs is required to establish part performance. The Court finds that

       [Canter] provided extensive work on the farm at the request of

       [Garvin] for no compensation. That work was to the detriment of

       [Canter] unless and until he was able to exercise his option to purchase

       the farm. This is work that [Garvin] certainly knew was occurring on

       his farm.    The Court finds that the equitable doctrine of part

       performance applies to take this transaction out of the statute of

       frauds.

(Doc. No. 72).

       {¶46} We agree with the magistrate and with the trial court that the work

performed by Canter was substantial. We also agree that by performing the work

at the Farm for no remuneration, Canter altered his economic position to his

detriment. However, the substantiality of a party’s acts allegedly done in pursuance

of a contract, or a detrimental change in the performing party’s economic position

caused by performance of the acts, do not, by themselves, support application of the

doctrine of part performance.      Instead, the performing party’s acts, even if

substantial and financially burdensome, must be exclusively or unmistakably


                                        -33-
Case No. 14-19-30


referable to a contract existing between the parties. If the performing party’s acts

can be reasonably accounted for in another manner than as having been done in

pursuance of a contract, such acts do not constitute part performance sufficient to

take the alleged contract out of the operation of the statute of frauds. Here, the

magistrate and the trial court seemingly failed to consider whether the work Canter

performed at the Farm was exclusively referable to an option contract entered into

by Canter and Garvin, and as a result, the magistrate’s and trial court’s analyses

were incomplete. After reviewing the record, we believe that the work Canter

performed at the Farm can be reasonably accounted for in any one of three different

ways, or a combination of them.

       {¶47} First, the record supports that some of the work Canter performed

benefitted him as a lessee of part of the Farm. While it is clear that much of the

work Canter performed was on land that he did not rent or that was rented by Regula,

some of the work was done on land that he did rent, and this work was of value to

his cattle-raising operation. For example, with respect to the eroded creek banks

that he restored, Canter identified a number of factors that could have potentially

caused the erosion, but he was confident that some of the erosion was caused by his

cattle. (July 13, 2017 Tr., Vol. I, at 103). Vicky agreed that the work Canter

performed provided his cattle with better access to water, and she also agreed that

other work Canter performed “opened it up so [his] cows would have a place to


                                       -34-
Case No. 14-19-30


feed.” (July 13, 2017 Tr., Vol. II, at 193). However, she stated that “that was a lot

of money to invest for [those] purpose[s].” (Id.). Another example is Canter’s act

of replacing some of the fencing at the Farm. Canter stated that when he was

performing some of the other work at the Farm, he took down an existing fence with

the excavator. (July 13, 2017 Tr., Vol. I, at 102). Canter testified that in order to

keep cattle at the Farm, the area in which the cattle were kept needed to be fenced

in. (Id.). Therefore, to continue raising cattle at the Farm, the fence that was torn

down needed to be replaced. By replacing the fence, Canter was able to continue

raising cattle at the Farm, and he therefore derived a personal benefit from replacing

the fence.

       {¶48} In addition, the record demonstrates that Canter regularly provided

services to Garvin without receiving compensation. As Canter testified:

       A lot of work I did free. I cut all his firewood for his house. I carried

       salt down in the basement. I mowed his orchards. I worked on his

       farm equipment. I dug electric lines from the woodshed to his house.

       I carried toilets up. I filled it up to replace the toilet upstairs. I’ve

       shoveled the snow every year there for the sidewalks—all the

       sidewalks every year. I plowed the drive every year. I planted his

       garden. I plowed with the disc tractor. Disced [sic] it with his tractor.

       Planted it. Grew the crops for at least six years prior to the last six


                                         -35-
Case No. 14-19-30


       years completely. And we carried the vegetables and stuff up to the

       house. And I considered that all things of friendship.

(July 14, 2017 Tr. at 54-55). We acknowledge that the work Canter allegedly did

in pursuance of the option contract was apparently more costly and more extensive

than the other services he provided to Garvin at no cost. Nonetheless, the work

Canter purports to have done for Garvin as part of the alleged contract was not

wholly inconsistent with his history of doing work for Garvin for free.

       {¶49} Finally, the record supports that Garvin may have actually intended to

pay Canter for the work he performed at the Farm. Although Canter insisted that

he did not want to get paid for the work he performed at the Farm, he testified that

“[Garvin] had actually offered to pay [him] for different things,” but he told Garvin

“with the agreement on the Farm, [he] didn’t feel it was right.” (Id. at 54). As one

could query why Garvin would offer to pay Canter for the work if the work was

indeed consideration for a contract giving Canter the right to buy part of the Farm,

a different understanding under which Garvin would pay Canter for the work

performed, though payment was ultimately rejected by Canter, supplies an

additional plausible explanation for Canter’s performance.

       {¶50} In light of the foregoing, we cannot conclude that the work performed

by Canter at the Farm was exclusively referable to an option contract existing

between Canter and Garvin. Accordingly, we are inclined to conclude that the


                                        -36-
Case No. 14-19-30


doctrine of part performance does not apply to remove the alleged option contract

from the operation of the statute of frauds. Our inclination is made all the stronger

when we look to the factors that courts generally consider when determining

whether the doctrine of part performance applies—possession of the land, payment

of all or part of the consideration for the land, and improvements or repairs made

upon the land.

       {¶51} Regarding Canter’s possession of the Farm, it is undisputed that

Canter possessed, or at least exercised some control over, a portion of the Farm.

However, as this court explained in Potts,

       In order that possession may take a lease or contract for the sale of

       land out of the operation of the statute [of frauds], the possession must

       be definite and exclusive; it must unequivocally show what land is

       possessed, and that it is possessed by the purchaser exclusively and

       not concurrently with the vendor. It must, in short, indicate the

       commencement of a new interest in the estate.

       The joint or concurrent possession of land by both the vendor and

       vendee, is not sufficient to take a parol contract of sale out of the

       operation of [the statute of frauds]. To have such effect the possession

       of the vendee must be definite and exclusive.




                                         -37-
Case No. 14-19-30


(Citations omitted.) 72 Ohio App. at 273. Here, Canter’s possession of part of the

Farm after the date of the formation of the alleged option contract does not indicate

the commencement of a new interest in the Farm. Canter initially entered upon the

Farm in 2003 pursuant to some sort of verbal agreement with Garvin and remained

on the Farm under a similar arrangement after he allegedly acquired the right to

purchase part of the Farm from the Trust. Thus, although Canter presented evidence

that he possessed part of the Farm, he did not demonstrate that this possession was

a change from that which he enjoyed as Garvin’s tenant. See Mishler v. Hale, 2d

Dist. Montgomery No. 25962, 2014-Ohio-5805, ¶ 27 (“Hale presented evidence that

he had possession of the house, but this was not a change from the possession he

held as a lessee.”).

       {¶52} In addition, with respect to whether Canter paid all or part of the

alleged $200,000 purchase price, the record reflects that Canter never paid any part

of the $200,000 to Garvin or to the Trust. Vicky testified that there “hasn’t been

any money paid” by her or Canter to Garvin or the Trust for purchase of part of the

Farm. (July 13, 2017 Tr., Vol. II, at 192-193). While Vicky stated that there was

money “available and in the bank” to purchase part of the Farm, she conceded that

they had never tendered a check for $200,000 to Garvin or the Trust. (Id. at 194-

195). She agreed that she and Canter “never paid them one dollar * * * for [this]




                                        -38-
Case No. 14-19-30


property,” but explained that “[Garvin] never asked to be paid in advance.” (Id. at

195).

        {¶53} Finally, the improvements made by Canter at the Farm cannot alone

sustain the application of the doctrine of part performance. First, as discussed

above, some of the improvements made by Canter benefitted his cattle operation

and were consistent with his status as Garvin’s tenant.                 Additionally,

“[i]mprovements made by a purchaser under an oral contract must be of such a

character as to be incapable of compensation in damages in order to constitute part

performance of such contract sufficient to take it out of the operation of the statute

[of frauds].” Potts at 273. In this case, Canter performed significant work at the

Farm, including tearing down many trees, rerouting a creek, and leveling ground.

However, Canter failed to show that the work he did at the Farm and the

improvements he made are of such character as to be incapable of compensation in

damages. Though we stop short of holding that the doctrine of part performance

can never be applied if a party can be compensated in money for improvements

made to real estate, where, as here, such improvements are not accompanied by

qualifying possession of the land or payment of any part of the consideration, we

believe that application of the doctrine of part performance is not warranted.

        {¶54} Accordingly, we conclude that the trial court erred by concluding that

the doctrine of part performance applies to remove the alleged option contract from


                                        -39-
Case No. 14-19-30


the operation of the statute of frauds. Consequently, the trial court should have

sustained the Co-Trustees’ objection relating to the magistrate’s conclusions about

the applicability of the doctrine of part performance.         Because the writing

evidencing the alleged option contract did not satisfy the requirements of the statute

of frauds and the doctrine of part performance does not apply, the alleged option

contract between Canter and Garvin is not legally enforceable.

       {¶55} The Co-Trustees’ second and third assignments of error are sustained.

                            Assignment of Error No. I

       The trial court erred when it admitted the statements of John L.
       Garvin, Sr., a former trustee deceased at the time of trial, to prove
       the contents of the alleged writing or any alleged agreement.

                           Assignment of Error No. IV

       The trial court erred when it ordered specific performance
       because Mr. Canter never exercised the option and the purported
       contract lacked completeness and certainty and when it entered
       judgment in favor of Plaintiff instead of Defendants.

       {¶56} In light of our resolution of the Co-Trustees’ second and third

assignments of error, the Co-Trustees’ remaining assignments of error are rendered

moot, and accordingly, we need not address them.




                                        -40-
Case No. 14-19-30


       {¶57} Having found error prejudicial to the appellants herein in the

particulars assigned and argued, we reverse the judgment of the trial court and

remand to the trial court for further proceedings consistent with this opinion.

                                                            Judgment Reversed and
                                                                 Cause Remanded

SHAW, J., concurs.

/jlr



WILLAMOWSKI, P.J., concurring separately.

       {¶58} In this case, Canter and Garvin entered into an option contract that was

partially reduced to writing. However, the consideration for this option contract

was agreed to orally and was not included in the writing. Since this writing did not

contain an essential term of the option contract, I fully agree with the majority that

this writing does not comply with the statute of frauds and that this option contract

is not enforceable at law.

       {¶59} Since this agreement is not enforceable at law, we must examine the

arguments of the parties as to whether this agreement is enforceable in equity under

the doctrine of partial performance. This doctrine “removes a contract from the

operation of the statute of frauds” if partial performance of the agreement (1)

“consist[ed] of unequivocal acts by the party relying on the agreement” (2) that “are

exclusively referable to the agreement” (3) that “have changed his position to his

                                        -41-
Case No. 14-19-30


detriment” (4) and that “make it impossible or impracticable” to return the parties

to the status quo ante. Verhoff, supra, at ¶ 19, quoting JP Morgan Chase Bank, N.A.

v. Spears, 3d Dist. Shelby No. 17-17-10, 2018-Ohio-917, ¶ 14.

       {¶60} In this case, I agree with the majority that Canter failed to establish

that it is “impossible or impracticable” to return the parties to the status quo ante.

Verhoff, supra, at ¶ 19. See Majority, supra, at ¶ 54. Since he failed to establish

this fourth element, the doctrine of partial performance is inapplicable and does not

remove this option contract from the operation of the statute of frauds. I concur

separately because the failure of the fourth element of the doctrine of partial

performance negates the need to consider the application of the third element—

whether the work Canter performed on Garvin’s land was “exclusively referable to

the agreement.” It is not necessary to the disposition of this case and I would not,

therefore, discuss, consider nor determine it. Verhoff, supra, at ¶ 19.

       {¶61} Further, in determining whether the doctrine of partial performance

removes a contract from the operation of the statute of frauds, Ohio courts are also

to consider whether the following three factors are present in that case:

       ‘(1) evidence of a change in who possesses the land, (2) payment
       of all or part of the consideration for the land, and (3)
       improvements, alterations or repairs upon the land.’ Accord 51
       Ohio Jurisprudence 3d (1984) 320, Frauds, Statute of, Section
       171. Generally, the performance of only one of the three acts is
       insufficient to establish part performance.



                                        -42-
Case No. 14-19-30


Areawide Home Builders, Inc. v. Hershberger Const., Inc., 9th Dist. Summit No.

18514, 1998 WL 65476, *3 (Feb. 4, 1998), quoting Geiger v. Geiger, 2d Dist.

Montgomery No. 13841, 1993 WL 476247, *4 (Nov. 16, 1993). While the majority

considers this case under these factors, this analysis is not necessary to the

disposition of the issues before this Court because Canter has already failed to

establish the fourth element of the doctrine of partial performance, thus preventing

equitable enforcement of the option contract. In my opinion, these factors are, as a

general matter, more indicative of whether a purchase or lease agreement has been

entered into by the parties. An option contract will not usually result in a change in

possession of the land. This reality raises questions as to how these factors should

be applied—or whether these factors should be applied—in the context of an option

contract. Answers to these questions should be reserved for a case in which their

resolution is necessary.

       {¶62} For the foregoing reasons, I concur separately.




                                        -43-